            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 1 of 16
                                                                                                                               File No. CA-18-146754


  Attorney or Party Name, Address, Telephone & FAX                             FOR COURT USE ONLY
  Nos., State Bar No. & Email Address
  JaVonne M. Phillips, Esq., SBN 187474
  Merdaud Jafarnia, Esq., SBN 217262
  McCarthy & Holthus, LLP
  411 Ivy Street
  San Diego, California 92101

  Phone (619) 685-4800 Ext. 1521
  Fax (619) 685-4810
  bknotice@mccarthyholthus.com




       Movant appearing without an attorney
       Attorney for Movant
                                           UNITED STATES BANKRUPTCY COURT
                                  CENTRAL DISTRICT OF CALIFORNIA - LOS ANGELES DIVISION
  Samuel Michael Saber aka Sam Saber
                                                                               CASE NO.: 2:18-bk-16688-BB
                                                                               CHAPTER: 11

                                                                                          NOTICE OF MOTION AND MOTION
                                                                                         FOR RELIEF FROM THE AUTOMATIC
                                                                                            STAY UNDER 11 U.S.C. § 362
                                                                                           (with supporting declarations)
                                                                                                 (REAL PROPERTY)

                                                                               DATE: 5/14/2019
                                                                               TIME: 10:00AM
                                                                 Debtor(s).    COURTROOM: 1539

  MOVANT: JPMorgan Chase Bank, National Association

 1.   Hearing Location:
            255 East Temple Street, Los Angeles, CA 90012                                   411 West Fourth Street, Santa Ana, CA 92701
            21041 Burbank Boulevard, Woodland Hills, CA 91367                               1415 State Street, Santa Barbara, CA 93101
            3420 Twelfth Street, Riverside, CA 92501

 2.   Notice is given to the Debtor and trustee (if any)(Responding Parties), their attorneys (if any), and other interested
      parties that on the date and time and in the courtroom stated above, Movant will request that this court enter an order
      granting relief from the automatic stay as to Debtor and Debtor’s bankruptcy estate on the grounds set forth in the
      attached Motion.

 3.   To file a response to the motion, you may obtain an approved court form at www.cacb.uscourts.gov/forms for use in
      preparing your response (optional LBR form F 4001-1.RFS.RESPONSE), or you may prepare your response using
      the format required by LBR 9004-1 and the Court Manual.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                            Page 1                                       F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                     Main Document    Page 2 of 16
                                                                                                                                File No. CA-18-146754


 4.    When serving a response to the motion, serve a copy of it upon the Movant’s attorney (or upon Movant, if the motion
       was filed by an unrepresented individual) at the address set forth above.

 5.    If you fail to timely file and serve a written response to the motion, or fail to appear at the hearing, the court may deem
       such failure as consent to granting of the motion.

 6.           This motion is being heard on REGULAR NOTICE pursuant to LBR 9013-1(d). If you wish to oppose this motion,
              you must file and serve a written response to this motion no later than 14 days before the hearing and appear at
              the hearing.

 7.           This motion is being heard on SHORTENED NOTICE pursuant to LBR 9075-1(b). If you wish to oppose this
              motion, you must file and serve a response no later than (date) _________ and (time) _________; and, you
              may appear at the hearing.

       a.         An application for order setting hearing on shortened notice was not required (according to the calendaring
                  procedures of the assigned judge).

       b.         An application for order setting hearing on shortened notice was filed and was granted by the court and such
                  motion and order have been or are being served upon the Debtor and upon the trustee (if any).

       c.         An application for order setting hearing on shortened notice was filed and remains pending. After the court
                  rules on that application, you will be served with another notice or an order that specifies the date, time and
                  place of the hearing on the attached motion and the deadline for filing and serving a written opposition to the
                  motion.


      Date:     April 19, 2019                                                     McCarthy & Holthus, LLP
                                                                                   Printed name of law firm (if applicable)

                                                                                   Merdaud Jafarnia, Esq.
                                                                                   Printed name of individual Movant or attorney for Movant

                                                                                   /s/Merdaud Jafarnia
                                                                                   Signature of individual Movant or attorney for Movant




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 2                                       F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 3 of 16
                                                                                                                                File No. CA-18-146754
             MOTION FOR RELIEF FROM THE AUTOMATIC STAY AS TO REAL PROPERTY
1.    Movant is the:

              Holder: Movant has physical possession of a promissory note that either (1) names Movant as the payee
              under the promissory note or (2) is indorsed to Movant, or indorsed in blank, or payable to bearer.
              Beneficiary: Movant is either (1) named as beneficiary in the security instrument on the subject property (e.g.,
              mortgage or deed of trust) or (2) is the assignee of the beneficiary.
              Servicing agent authorized to act on behalf of the Holder or Beneficiary.
              Other (specify):
2.    The Property at Issue (Property):
      a. Address:

             Street address: 101 Via Jucar
             Unit/suite number:
             City, state, zip code: Newport Beach, CA 92663 aka 450 Via Lido Soud, Newport Beach, CA 92663

      b. Legal description, or document recording number (including county of recording), as set forth in Movant’s deed
         of trust (attached as Exhibit 1): 2007000635478, Orange County, California

3.    Bankruptcy Case History:

       a. A     voluntary      involuntary bankruptcy petition under chapter                          7        11        12         13
          was filed on (date): 06/10/2018
       b.          An order to convert this case to chapter                   7       11         12        13 was entered on (date):
       c.          A plan, if any, was confirmed on (date):

4.    Grounds for Relief from Stay:

       a.           Pursuant to 11 U.S.C. § 362(d)(1), cause exists to grant Movant relief from stay as follows:
             (1)          Movant’s interest in the Property is not adequately protected.
                    (A)       Movant’s interest in the Property is not protected by an adequate equity cushion.
                    (B)       The fair market value of the Property is declining and payments are not being made to Movant
                              sufficient to protect Movant’s interest against that decline.
                    (C)       Proof of insurance regarding the Property has not been provided to Movant, despite the Debtor’s
                              obligation to insure the collateral under the terms of Movant’s contract with the Debtor.

             (2)          The bankruptcy case was filed in bad faith.
                    (A)       Movant is the only creditor, or one of very few creditors, listed or scheduled in the Debtor’s case
                              commencement documents.
                    (B)       The Property was transferred to the Debtor either just before the bankruptcy filing or after the
                              filing.
                    (C)       A non-individual entity was created just prior to the bankruptcy petition date for the sole purpose
                              of filing this bankruptcy case.
                    (D)       Other bankruptcy cases have been filed in which an interest in the Property was asserted.
                    (E)       The Debtor filed only a few case commencement documents with the bankruptcy petition.
                              Schedules and the statement of financial affairs (or chapter 13 plan, if appropriate) have not been
                              filed.
                    (F)       Other (see attached continuation page).

             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                            Page 3                                         F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 4 of 16
                                                                                                                                File No. CA-18-146754
             (3)          (Chapter 12 or 13 cases only)
                    (A)       All payments on account of the Property are being made through the plan.
                                      Preconfirmation     Postconfirmation plan payments have not been made to the
                              chapter 12 trustee or chapter 13 trustee.
                    (B)       Postpetition mortgage payments due on the note secured by a deed of trust on the Property
                              have not been made to Movant.
             (4)       The Debtor filed a Statement of Intentions that indicates the Debtor intends to surrender the
                    Property.
             (5)          The Movant regained possession of the Property on (date) ____________,
                          which is  prepetition   postpetition.
             (6)          For other cause for relief from stay, see attached continuation page.

       b.          Pursuant to 11 U.S.C. § 362(d)(2)(A), the Debtor has no equity in the Property; and, pursuant to
                   § 362(d)(2)(B), the Property is not necessary to an effective reorganization.

       c.          Pursuant to 11 U.S.C. § 362(d)(3), the Debtor has failed, within the later of 90 days after the order for
                   relief or 30 days after the court determined that the Property qualifies as “single asset real estate” as
                   defined in 11 U.S.C. § 101(51B) to file a reasonable plan of reorganization or to commence monthly
                   payments.

       d.          Pursuant to 11 U.S.C. § 362(d)(4), the Debtor’s filing of the bankruptcy petition was part of a scheme to
                   delay, hinder, or defraud creditors that involved:
             (1)          The transfer of all or part ownership of, or other interest in, the Property without the consent of
                          Movant or court approval; or
             (2)          Multiple bankruptcy cases affecting the Property.

5.           Grounds for Annulment of the Stay. Movant took postpetition actions against the Property of the Debtor.
      a.            These actions were taken before Movant knew the bankruptcy case had been filed, and Movant would have
                    been entitled to relief from the stay to proceed with these actions
      b.            Movant knew the bankruptcy case had been filed, but Movant previously obtained relief from stay to proceed
                    with these enforcement actions in prior bankruptcy cases affecting the Property as set forth in Exhibit _____.
      c.            Other (specify):

6.    Evidence in Support of Motion: (Declaration(s) MUST be signed under penalty of perjury and attached to
      this motion)
       a. The REAL PROPERTY DECLARATION on page 6 of this motion.
       b.          Supplemental declaration(s).
       c.          The statements made by Debtor under penalty of perjury concerning Movant’s claims and the Property as
                   set forth in Debtor’s case commencement documents. Authenticated copies of the relevant portions of the
                   case commencement documents are attached as Exhibit ______.
       d.          Other: Deed of Trust attached hereto as Exhibit "1", Assignments attached hereto as Exhibit "2", A copy
                   of the promissory note is attached hereto as Exhibit " 3", Appraiser Declaration with Appraisal attached
                   hereto as Exhibit "4" and Payment History attached hereto as Exhibit "5"

7.           An optional Memorandum of Points and Authorities is attached to this motion.




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                            Page 4                                       F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                     Main Document    Page 5 of 16
                                                                                                                                 File No. CA-18-146754
Movant requests the following relief:

1.     Relief from the stay is granted under:               11 U.S.C. § 362(d)(1)            11 U.S.C. § 362(d)(2)             11 U.S.C. § 362 (d)(3)
2.            Movant (and any successors or assigns) may proceed under applicable nonbankruptcy law to enforce its
              remedies to foreclose upon and obtain possession of the Property.
3.            Movant, or its agents, may, at its option, offer, provide and enter into a potential forbearance agreement, loan
              modification, refinance agreement or other loan workout or loss mitigation agreement. Movant, through its
              servicing agent, may contact the Debtor by telephone or written correspondence to offer such an agreement.
4.            Confirmation that there is no stay in effect.
5.            The stay is annulled retroactive to the bankruptcy petition date. Any postpetition actions taken by Movant to
              enforce its remedies regarding the Property shall not constitute a violation of the stay.
6.            The co-debtor stay of 11 U.S.C. §1201(a) or §1301(a) is terminated, modified or annulled as to the co-debtor,
              on the same terms and conditions as to the Debtor.
7.            The 14-day stay prescribed by FRBP 4001(a)(3) is waived.
8.            A designated law enforcement officer may evict the Debtor and any other occupant from the Property
              regardless of any future bankruptcy filing concerning the Property for a period of 180 days from the hearing
              on this Motion:
                  without further notice, or  upon recording of a copy of this order or giving appropriate notice of its entry in
                  compliance with applicable nonbankruptcy law.
9.            Relief from the stay is granted under 11 U.S.C. § 362(d)(4): If recorded in compliance with applicable state laws
              governing notices of interests or liens in real property, the order is binding in any other case under this title
              purporting to affect the Property filed not later than 2 years after the date of the entry of the order by the court,
              except that a debtor in a subsequent case under this title may move for relief from the order based upon
              changed circumstances or for good cause shown, after notice and hearing.
10.           The order is binding and effective in any bankruptcy case commenced by or against any debtor who claims any
              interest in the Property for a period of 180 days from the hearing of this Motion:
                  without further notice, or  upon recording of a copy of this order or giving appropriate notice of its entry in
                  compliance with applicable nonbankruptcy law.
11.           The order is binding and effective in any future bankruptcy case, no matter who the debtor may be:
                  without further notice, or  upon recording of a copy of this order or giving appropriate notice of its entry in
                  compliance with applicable nonbankruptcy law.
12.           Upon entry of the order, for purposes of Cal. Civ. Code § 2923.5, the Debtor is a borrower as defined in Cal. Civ.
              Code § 2920.5(c)(2)(C).
13.           If relief from stay is not granted, adequate protection shall be ordered.
14.           See attached continuation page for the other relief requested.


      Date:     April 19, 2019                                                      McCarthy & Holthus, LLP
                                                                                    Printed name of law firm (if applicable)

                                                                                    Merdaud Jafarnia, Esq.
                                                                                    Printed name of individual Movant or attorney for Movant

                                                                                    /s/Merdaud Jafarnia
                                                                                    Signature of individual Movant or attorney for Movant




              This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                             Page 5                                       F 4001-1.RFS.RP.MOTION
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 6 of 16
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 7 of 16
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 8 of 16
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 9 of 16
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 10 of 16
Case 2:18-bk-16688-BB   Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31   Desc
                         Main Document    Page 11 of 16
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 12 of 16

                                         PROOF OF SERVICE OF DOCUMENT
  I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
  411 Ivy Street
  San Diego, CA 92101

  A true and correct copy of the foregoing document entitled: NOTICE OF MOTION AND MOTION FOR RELIEF FROM
  THE AUTOMATIC STAY UNDER 11 U.S.C. § 362 (with supporting declarations) (REAL PROPERTY) will be served or
  was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
  below:

  1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
  Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
  4/19/2019 , I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
  following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:
     UNITED STATES TRUSTEE                   TRUSTEE                                   DEBTOR ATTORNEY
     ustpregion16.la.ecf@usdoj.gov           United States Trustee (LA)                Joon M Khang
                                             ustpregion16.la.ecf@usdoj.gov             joon@khanglaw.com
                                             TRUSTEE COUNSEL
                                             Ron Maroko
                                             ron.maroko@usdoj.gov

                                                                                            Service information continued on attached page

  2. SERVED BY UNITED STATES MAIL:
  On (date) 4/19/2019 , I served the following persons and/or entities at the last known addresses in this bankruptcy case
  or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
  class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
  judge will be completed no later than 24 hours after the document is filed.

  DEBTOR - Samuel Michael Saber aka Sam Saber, 1112 Montana Ave, Santa Monica, CA 90403
  JUDGE'S COPY - The Honorable Judge, Sheri Bluebond, 255 E. Temple Street, Suite 1534 / Courtroom 1539, Los
  Angeles, CA 90012

                                                                                            Service information continued on attached page

  3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
  for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date)                             ,
  I served the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in
  writing to such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a
  declaration that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the
  document is filed.

                                                                                            Service information continued on attached page


  I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


   4/19/2019                            Hue Banh                                                     /s/ Hue Banh
   Date                                 Printed Name                                                  Signature




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 12                                  F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 13 of 16

ADDITIONAL SERVICE INFORMATION

SPECIAL NOTICE
Los Angeles Division
255 East Temple Street
Los Angeles, CA 90012-3332

JPMorgan Chase Bank, National Association
Attn: Correspondence Mail
c/o Chase Records Center
Mail Code LA4-5555
700 Kansas Lane
Monroe, LA 71203-4774

Franchise Tax Board
Bankruptcy Section MS A340
P.O. Box 2952
Sacramento, CA 95812-2952

IRS
P.O. Box 7346
Philadelphia, PA 19101-7346

Nationstar Mortgage
Attn: Managing Agent
8950 Cypress Waters Blvd.
Coppell, TX 75019

RAS Crane, LLC
Attn: Bankruptcy Department
10700 Abbott's Bridge Road, Suite 170
Duluth, GA 30097

Deutsche Bank National Trust Company
Robertson, Anschutz & Schneid, P.L.
6409 Congress Avenue, Suite 100
Boca Raton, FL 33487

Theron S Covey
550 West C Street
Suite 1670
San Diego, CA 92101

Herzlich & Blum, LLP
15760 Ventura Boulevard, Suite 700
Encino, CA 91436-3095

Cab West LLC
Cooksey Toolen Gage Duffy & Woog
Attn: Randall P Mroczynski
535 Anton Blvd 10th Fl
Costa Mesa, CA 92626-1947

American Express National Bank
c/o Becket and Lee LLP
PO Box 3001
Malvern, PA 19355-0701
             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 13                                  F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 14 of 16


Chase Bank
3415 Vista Dr.
Columbus, OH 43219

Deutsche Bank National Trust Company
Attn: Bankruptcy Dept
Nationstar Mortgage LLC d/b/a Mr. Cooper
PO Box 619096
Dallas, TX 75261-9096

Lincoln Automotive Financial Services
PO BOX 62180
COLORADO SPRINGS, CO 80962-2180

Terminix
150 Peabody Place
Memphis, TN 38103-3700

Cach, LLC
PO Box 10587
Greenville, SC 29603-0587

Chris Gayner
793 East Foothill Blvd.
San Louis Obispo, CA 93405-1615

Julie Nong
2600 West Olive Avenue. Unit 64
Burbank, CA 91505-4549

Randy Chang
7755 Center Ave., Ste. 1100
Huntington Beach, CA 92647-3091

WiIIiam Dostert
IO I Via Jucar
Newport Beach, CA 92663

(p)Citibank
P.O. Box 790034
St Louis, MO 63179-0034

Pyka, Lenhardt, Schnaider Dawkins
837 N. Ross St.
Santa Ana, CA 92701-3419

LARGEST UNSECURED CREDITORS
Andria Grable
11693 San Vicente Blvd., #114
Los Angeles, CA 90049

Howard Posner
2734 Oakhurst Avenue
Los Angeles, CA 90034



             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 14                                  F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 15 of 16

Janis Turner
8880 Main St., Ste 800
San Diego, CA 92108

Judy Williams
3940 Laurel Canyon Blvd.
Studio City, CA 91604

Karol Pokojowczyk
723 10th St
Santa Monica, CA 90402

Randy Chang
7755 Center Avenue, Suite 1100
Huntington Beach, CA 92647

Ronald Tym
30526 Rainbow View Dr.
Agoura Hills, CA 91301

Thomas Carter
2932 Daimler St.
Santa Ana, CA 92705

Thomas Sands
205 South Broadway, Suite 500
Los Angeles, CA 90012

American Express Delta
PO Box 650448
Dallas, TX 75265

Epps, Yong & Coulson
707 Wilshire Blvd., Ste 3000
Santa Monica, CA 90017

American Express Platinum
PO Box 981535
El Paso, TX 79998

Citi Bank
PO Box 183051
Columbus, OH 43218

American Express Starwood
PO Box 981535
El Paso, TX 79998

Pyka, Lenhardt, Schnaider Dawkins
827 N. Ross St.
Santa Ana, CA 92701

Terminix
150 Peabody Place
Memphis, TN 38103



             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 15                                  F 4001-1.RFS.RP.MOTION
            Case 2:18-bk-16688-BB                  Doc 147 Filed 04/19/19 Entered 04/19/19 14:33:31                                       Desc
                                                    Main Document    Page 16 of 16

Chase
P.O. Box 15298
Wilmington, DE 19850




             This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

June 2017                                                                Page 16                                  F 4001-1.RFS.RP.MOTION
